 1                                                   THE HONORABLE MARY ALICE THEILER
 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
     CHRIS HUNICHEN, individually and on
 9   behalf of all others similarly situated,         No. 2:19−cv−00615−RAJ−MAT
10                                                    STIPULATED MOTION AND
                            Plaintiff,                [PROPOSED] ORDER FOR TEMPORARY
11                                                    RELIEF FROM INITIAL SCHEDULING
              v.                                      DEADLINES PENDING DECISION ON
12                                                    MOTION FOR RELIEF FROM INITIAL
     ATONOMI LLC, a Delaware LLC,                     SCHEDULING DEADLINES (ECF NO. 22)
13   CENTRI TECHNOLOGY, INC., a
     Delaware Corporation, VAUGHAN
14   EMERY, DAVID FRAGALE, ROB
     STRICKLAND, KYLE STRICKLAND,                     NOTE ON MOTION CALENDAR:
15                                                    July 2, 2019
     DON DELOACH, WAYNE WISEHART,
16   WOODY BENSON, MICHAEL
     MACKEY, JAMES SALTER, and LUIS
17   PARIS,
18                          Defendants.
19
              WHEREAS, on June 17, 2019, the Court entered an Order Regarding Initial Disclosures,
20
     Joint Status Report, and Early Settlement, ECF No. 11 (the “Initial Scheduling Order”);
21
              WHEREAS, on June 27, 2019, in accord with procedures stated in the Initial Scheduling
22
     Order, the Atonomi Defendants emailed Courtroom Deputy Kadya Peter requesting, among
23
     other things, a stay of the deadlines imposed in the Initial Scheduling Order pending resolution
24
     of a forthcoming motion to compel arbitration and, if necessary, a temporary stay of those same
25

26

     STIPULATED MOTION FOR TEMPORARY                                          Perkins Coie LLP
                                                                         1201 Third Avenue, Suite 4900
     RELIEF FROM INITIAL SCHEDULING
                                                                           Seattle, WA 98101-3099
     DEADLINES (Case No. 2:19−cv−00615) – 1                                  Phone: 206.359.8000
                                                                              Fax: 206.359.9000
     144884570.1
 1   deadlines pending resolution of any motion for relief from the deadlines in the Initial Scheduling
 2   Order pending resolution of the motion to compel arbitration;
 3             WHEREAS, on July 1, 2019, Courtroom Deputy Timothy Farrell advised the parties that
 4   “[t]he deadlines will remain as they are until any motion to compel, or otherwise, is filed”
 5   (emphasis added);
 6             WHEREAS, on July 2, 2019, defendants Atonomi LLC, Centri Technology LLC,
 7   Vaughan Emery, Rob Strickland, Kyle Strickland, Don DeLoach, Wayne Wisehart, Woody
 8   Benson, Michael Mackey, James Salter, and Luis Paris (collectively, the “Atonomi Defendants”)
 9   filed a Motion for Relief from Initial Scheduling Deadlines Pending Decision on Motion to
10   Compel Arbitration, ECF No. 22 (the “Motion”);
11             WHEREAS, the Motion is noted for consideration on July 12, 2019;
12             WHEREAS, the first deadline in the Initial Scheduling Order is July 8, 2019, for the
13   Federal Rule of Civil Procedure 26(f) conference;
14             WHEREAS, extending the deadlines set in the Initial Scheduling Order pending
15   resolution of the Motion will preserve judicial and party resources;
16             WHEREAS, all the parties to this action have conferred and agreed among themselves to
17   jointly request the Court to (1) stay the deadlines in the Initial Scheduling Order pending the
18   Court’s resolution of the Motion, and (2) issue new deadlines for the parties if the Motion is
19   denied.
20             NOW, THEREFORE, the parties, through their counsel of record, jointly move as
21   follows:
22             1.     The parties respectfully request the Court to stay deadlines imposed in the Court’s
23   Initial Scheduling Order pending resolution of the Motion.
24             2.     The parties respectfully request the Court to issue new deadlines for the events
25   identified in the Initial Scheduling Order if the Motion is denied.
26

     STIPULATED MOTION FOR TEMPORARY                                             Perkins Coie LLP
                                                                            1201 Third Avenue, Suite 4900
     RELIEF FROM INITIAL SCHEDULING
                                                                              Seattle, WA 98101-3099
     DEADLINES (Case No. 2:19−cv−00615) – 2                                     Phone: 206.359.8000
                                                                                 Fax: 206.359.9000
     144884570.1
 1   DATED: July 2, 2019
 2    s/ Joel B. Ard______________________     s/ Sean C. Knowles_________________________
     Joel B. Ard, WSBA # 40104                Sean C. Knowles, WSBA No. 19893
 3   Ard Law Group PLLC                       Joseph E. Bringman, WSBA No. 15236
     P.O. Box 11633                           Zachary E. Davison, WSBA No. 47873
 4                                            Perkins Coie LLP
     Bainbridge Island, WA 98110              1201 Third Avenue, Suite 4900
 5   Phone: (206) 701-9243                    Seattle, WA 98101-3099
     Email: joel@ard.law                      Telephone: 206.359.8000
 6                                            Facsimile: 206.359.9000
     Angus Ni, WSBA # 53828                   E-mail: sknowles@perkinscoie.com
 7                                                     jbringman@perkinscoie.com
     AFN Law PLLC
     506 Second St., Ste.1400                          zdavison@perkinscoie.com
 8
     Seattle, WA 98104                        Keith W. Miller (Admitted Pro Hac Vice)
 9   Telephone: (773) 543-3223                Perkins Coie LLP
     Email: angus@afnlegal.com                1155 Avenue of the Americas
10                                            22nd Floor
     William Restis (Admitted Pro Hac Vice)   New York, NY 10036
11                                            Telephone: (212) 262-6000
     Restis Law Firm, P.C.
                                              E-mail: keithmiller@perkinscoie.com
12   402 West Broadway, Suite 1520
     San Diego, CA 92101                      Attorneys for Defendants Atonomi LLC, CENTRI
13   Telephone: (619) 270-8383                Technology, Inc., Vaughan Emery, Rob Strickland,
     Email: william@restislaw.com             Kyle Strickland, Don DeLoach, Wayne Wisehart,
14                                            Woody Benson, Michael Mackey, James Salter,
     Attorneys for Plaintiff                  and Luis Paris
15
                                               s/ Ryan S. Moore___________________________
16                                            Ryan S. Moore, WSBA No. 50098
17                                            HOUSER & ALLISON, APC
                                              600 University St., Ste. 1708
18                                            Seattle, WA 98101
                                              Telephone: (206) 596-7838
19                                            Facsimile: (206) 596-7839
                                              Email: rmoore@houser-law.com
20

21                                            Steven M. Veenema (Admitted Pro Hac Vice)
                                              Murphy & King, P.C.
22                                            One Beacon Street
                                              21st Floor,
23                                            Boston, MA 02108
                                              Telephone: (617)-423-0400
24
                                              Facsimile: (617)-423-0498
25                                            Email: sveenema@murphyking.com

26
                                              Attorneys for Defendant David Fragale
     STIPULATED MOTION FOR TEMPORARY                                   Perkins Coie LLP
                                                                  1201 Third Avenue, Suite 4900
     RELIEF FROM INITIAL SCHEDULING
                                                                    Seattle, WA 98101-3099
     DEADLINES (Case No. 2:19−cv−00615) – 3                           Phone: 206.359.8000
                                                                       Fax: 206.359.9000
     144884570.1
 1

 2                                             ORDER
 3
               IT IS SO ORDERED this 8th day of July, 2019.
 4

 5

 6
                                                       A
                                                       Mary Alice Theiler
                                                       United States Magistrate Judge
 7
     Presented by:
 8
      s/ Joel B. Ard______________________
 9    Joel B. Ard, WSBA # 40104
      Ard Law Group PLLC
10    P.O. Box 11633
      Bainbridge Island, WA 98110
11
      Phone: (206) 701-9243
12    Email: joel@ard.law

13    Angus Ni, WSBA # 53828
      AFN Law PLLC
14    506 Second St., Ste.1400
15    Seattle, WA 98104
      Telephone: (773) 543-3223
16    Email: angus@afnlegal.com

17    William Restis (Admitted Pro Hac Vice)
      Restis Law Firm, P.C.
18    402 West Broadway, Suite 1520
19    San Diego, CA 92101
      Telephone: (619) 270-8383
20    Email: william@restislaw.com

21   Attorneys for Plaintiff
22   //
     //
23
     //
24   //
     //
25   //
     //
26   //
      STIPULATED MOTION FOR TEMPORARY                                     Perkins Coie LLP
                                                                     1201 Third Avenue, Suite 4900
      RELIEF FROM INITIAL SCHEDULING
                                                                       Seattle, WA 98101-3099
      DEADLINES (Case No. 2:19−cv−00615) – 4                             Phone: 206.359.8000
                                                                          Fax: 206.359.9000
      144884570.1
 1    s/ Sean C. Knowles_________________________
     Sean C. Knowles, WSBA No. 19893
 2   Joseph E. Bringman, WSBA No. 15236
     Zachary E. Davison, WSBA No. 47873
 3   Perkins Coie LLP
     1201 Third Avenue, Suite 4900
 4   Seattle, WA 98101-3099
     Telephone: 206.359.8000
 5   Facsimile: 206.359.9000
     E-mail: sknowles@perkinscoie.com
 6            jbringman@perkinscoie.com
              zdavison@perkinscoie.com
 7
     Keith W. Miller (Admitted Pro Hac Vice)
 8   Perkins Coie LLP
     1155 Avenue of the Americas
 9   22nd Floor
     New York, NY 10036
10   Telephone: (212) 262-6000
     E-mail: keithmiller@perkinscoie.com
11
     Attorneys for Defendants Atonomi LLC,
12   CENTRI Technology, Inc., Vaughan Emery,
     Rob Strickland, Kyle Strickland, Don DeLoach,
13   Wayne Wisehart, Woody Benson, Michael Mackey,
     James Salter, and Luis Paris
14
      s/ Ryan S. Moore___________________________
15
     Ryan S. Moore, WSBA No. 50098
16   HOUSER & ALLISON, APC
     600 University St., Ste. 1708
17   Seattle, WA 98101
     Telephone: (206) 596-7838
18   Facsimile: (206) 596-7839
19   Email: rmoore@houser-law.com

20   Steven M. Veenema (Admitted Pro Hac Vice)
     Murphy & King, P.C.
21   One Beacon Street
     21st Floor,
22   Boston, MA 02108
23   Telephone: (617)-423-0400
     Facsimile: (617)-423-0498
24   Email: sveenema@murphyking.com

25   Attorneys for Defendant David Fragale
26

     STIPULATED MOTION FOR TEMPORARY                      Perkins Coie LLP
                                                     1201 Third Avenue, Suite 4900
     RELIEF FROM INITIAL SCHEDULING
                                                       Seattle, WA 98101-3099
     DEADLINES (Case No. 2:19−cv−00615) – 5              Phone: 206.359.8000
                                                          Fax: 206.359.9000
     144884570.1
